Name: Commission Regulation (EEC) No 3461/80 of 30 December 1980 amending Regulation No 470/67/EEC as regards the basic yield after processing of certain varieties of rice grown in Greece
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 80 No L 363 / 7Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3461/80 of 30 December 1980 amending Regulation No 470/67/EEC as regards the basic yield after processing of certain varieties of rice grown in Greece in its Annex II B the basic yield after processing of certain varieties of rice grown in the Community; whereas that Annex should be completed by the addition of those varieties of rice which are grown in Greece but are not already included therein, HAS ADOPTED THIS REGULATION: Article 1 THE COMMISSION OF THE EUROPEANCOMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece H , and in particular Article 146 thereof, Whereas in accordance with Article 22 of the Act of Accession the adaptations to the acts listed in Annex II to the Act of Accession are to be drawn up in conformity with the guidelines set out in that Annex; Whereas Commission Regulation No 470/67/EEC of 21 August 1967 on the taking over of paddy rice by intervention agencies, and fixing the corrective amounts, price increases and reductions applied by them (2), as last amended by Regulation (EEC) No 2116/80 (3 ), sets out The Annex II B to Regulation No 470/67/EEC is replaced by the Annex hereto . Article 2 This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 December 1980. For the Commission Finn GUNDELACH Vice-?resident (*) OJ No L 291 , 19 . 11 . 1979, p . 17 . ( 2 ) OJ No L 204 , 24 . 8 . 1967, p . 8 . ( 3 ) OJ No L 206 , 8 . 8 . 1980, p . 11 . No L 363 / 8 31 . 12 . 80Official Journal of the European Communities ANNEX 'Basic yield after processing Description of quality of rice Yield inwhole grains Total yield Balilla, Balilla GG, Monticelli , Ticinese 63% 71% Bahia, Carola, Cristal , Navile, Rosa Marchetti , Vitro, Stirpe 60% 70% Anseatico, ArlÃ ©sienne, Baldo, Italpatna, Redi, Ribe, Ribello, Ringo, Rizzotto, Roma, Romanico, Rocca, Romeo, Volano 59% 70% Europa, Siila , Institut de CÃ ©rÃ ©ales 5593 , Espanique A 58% 70% Cesariot, Maratelli, Precoce Rossi, Razza 56% 68% Arborio, Blue-Belle, Institut de CÃ ©rÃ ©ales 7821 56% 70% DELTA 55% 68 % Carnaroli, Vialone nano 55% 70%'